DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities: claim 2, ln 3 discloses “the .  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 7, filed 12/17/2021, with respect to claims 1 and 6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) as being indefinite of claims 1 and 6 has been withdrawn. 
Applicant’s arguments, see pages 7-11, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1, 6, 11, and 16 under 35 U.S.C. §103 as being unpatentable over Moon in view of Park have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20210400705-A1 to Wu et al. from hereon Wu and US-20200154471-A1 to Sun et al. from hereon Sun.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400705-A1 to Wu et al. from hereon Wu in view of US-20200154471-A1 to Sun et al. from hereon Sun.

Regarding claim 1 Wu teaches...a method performed by a terminal in a wireless communication system, the method comprising (Abs): receiving, from a base station, downlink control information (DCI) (P.87) including an indicator associated with an uplink transmission in a channel occupancy time (COT) (P.212 ); identifying whether an uplink resource associated with a configured grant for an uplink signal is allocated within the COT (P.212, discloses identifying whether an uplink resource associated with a configured grant for an uplink signal is allocated within the COT via bit 1); identifying a configuration for a symbol corresponding to uplink resource based on at least one of a higher layer signaling or a slot format indicator (SFI) in the DCI, in case that the indicator allows the uplink transmission in the COT and the uplink resource is allocated outside the COT (as per the MPEP section 2111.04 section 2, conditional limitation, the conditions on the method claim do not have to be met for the transmitting action to happen and therefore are not given patentable weight); and  but does not teach...transmitting, to the base station, the uplink signal on the uplink resource outside the COT (P. ), in case that the symbol corresponding to the uplink resource is available for an uplink transmission based on the identified configuration.

Sun teaches... transmitting, to the base station, the uplink signal on the uplink resource outside the COT (P35, see table discloses the ability to transmit to the base station uplink signal on resources outside the COT (also can be configured to transmit inside of the COT ), in case that the symbol corresponding to the uplink resource is available for an uplink transmission based on the identified configuration  (P. 36 discloses the configuration of the resources outside the COT being assign in response to the whether the base station ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Sun because it allows an apparatus or method to perform uplink signaling using a configuration based on channel occupancy time (COT) the UE may determine the state of the base station (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Wu and Sun teach the method of claim 1, Wu teaches...wherein the symbol corresponding to the uplink resource is identified as available for an uplink transmission, in case that the configuration indicates uplink or flexible for the symbol (P.142-143 discloses the uplink symbol identified as available described as identification of the resources after the UE determines the channel access corresponding to the target uplink resource).

Regarding claim 3 Wu and Sun teach the method of claim 1, Sun teaches...further comprising receiving, from the base station, a system information block (SIB) including the configuration (Fig. 9, P. 88 discloses the base station broadcasting to UE information and configuration including system information block (SIB)).

Regarding claim 11 Wu teaches a method performed by a base station in a wireless communication system, the method comprising (Abs, discloses a method performed by a base station described as a network device or base station): transmitting, to a terminal, downlink 

Sun teaches...receiving, from the terminal, an uplink signal on an uplink resource outside the COT (P35, see table discloses the ability to transmit to the base station uplink signal on resources outside the COT (also can be configured to transmit inside of the COT ), in case that the indicator allows the uplink transmission in the COT, the uplink resource is allocated outside the COT, and a symbol corresponding to the uplink resource is available for an uplink transmission, wherein the uplink resource is associated with a configured grant (P. 36 discloses the configuration of the resources outside the COT being assign in response to the whether the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Sun 

Regarding claim 12 Wu and Sun teach the method of claim 11, Wu teaches...wherein the symbol corresponding to the uplink resource is identified as available for an uplink transmission, in case that the configuration indicates uplink or flexible for the symbol (P.142-143 discloses the uplink symbol identified as available described as identification of the resources after the UE determines the channel access corresponding to the target uplink resource).

Regarding claim 13 Wu and Sun teach the method of claim 11 Sun teaches...further comprising: transmitting, to the terminal, a system information block (SIB) including the configuration (Fig. 9, P. 88 discloses the base station broadcasting to UE information and configuration including system information block (SIB)).

Allowable Subject Matter
Claims 6 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “receive, from a base station, downlink control information (DCI) including an indicator associated with an .
Claims 7-10 and 17-20 are allowed as they depend from and allowed claim 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20200305191-A1 to Moon et al. from hereon Moon191 discloses definition of COT inside and outside; US-20210400705-A1 to Wu et al. from hereon .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476